Citation Nr: 0817394	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Decatur, Georgia.  The veteran testified before the 
undersigned Veterans Law Judge in October 2004; a transcript 
of that hearing is associated with the claims folder.

The issue before the Board today was remanded in January 2005 
for further evidentiary and procedural development.  As 
discussed in more detail below, such development was not 
accomplished; therefore, the Board may not proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for degenerative joint disease of the lumbar spine as such 
disability is due to an in-service back injury.  
Specifically, the veteran contends that he injured his back 
in or around January 1955 when he landed in a tree while 
parachuting at Fort Campbell, Kentucky.  He also submitted 
lay statements that he was treated for additional back 
complaints while stationed in Augsburg and Munich, Germany.  
Finally, the veteran indicated that he underwent an annual 
reserve examination in 1962 at the Martin Army Hospital at 
Fort Benning, Georgia.

The veteran's service medical and personnel records have been 
found to be unavailable due to a 1973 fire at the National 
Personnel Records Center (NPRC).  Therefore, in its January 
2005 remand, the Board requested development be undertaken to 
locate alternative sources of medical evidence which might 
substantiate the veteran's claim of an in-service back 
injury.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  

Specifically, the Board requested the agency of original 
jurisdiction (AOJ) contact the NPRC and the U.S. Army Liaison 
at the National Archives and Records Administration (NARA) 
and attempt to obtain sick call logs (morning reports) for 
the veteran while he was stationed at Fort Campbell, 
Kentucky; Augsburg, Germany; and Munich, Germany.  No 
specific dates or unit information was provided for the 
search; however, the Board noted that the veteran served 
during the period from October 1954 to October 1957 and that 
his last duty assignment was HQ & Svc C 76th Tk Bn APO 29.  
In addition to conducting a search for sick call logs and/or 
morning reports, the Board directed the AOJ to request any 
outstanding service medical records located in the hospital 
in Munich, Germany, and for the veteran's period of service 
with the Army Reserves, to include the above-mentioned 1962 
physical examination conducted at Fort Benning, Georgia.

A review of the record reflects that the AOJ contacted the 
NPRC and asked for a search of morning reports for HQ & Svc C 
76th Tk Bn APO 29 for the period from October 1956 to October 
1957 in February 2005.  The NPRC replied in February 2005 
that morning report searches are limited to 90 days or less 
and must contain a specific allegation to search.  The AOJ 
sent a follow-up request in December 2005 asking the NPRC to 
search morning reports for the same period for remarks 
regarding a "back condition."  The May 2006 reply was 
negative for a search of all morning reports for the period 
from October 1956 to September 1957.  

It is unclear from the record why morning reports were not 
searched for the veteran's period of service prior to October 
1956.  This lack of a search for records during this period 
is especially significant given that the veteran asserts that 
he injured his back in January 1955.  Since the Board's 
instructions were broad, and thus, directed the AOJ to 
consider searching records prior to October 1956, the Board 
concludes that the AOJ's action failed to substantially 
comply with its January 2005 remand directives.  As such, 
another remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran indicated in an August 2003 written statement 
that his initial back injury occurred in or around January 
1955 and was immediately prior to his unit, the 11th Airborne 
Division, being shipped overseas to Germany.  In support of 
his claim, the veteran submitted a number of photocopies of 
undated newspaper articles, one of which states that his 
unit, the 11th Airborne Division, arrived in Europe in March 
1955 or 1956 (the last number is difficult to read).  The 
Board notes that the month of the veteran's back injury is 
consistent with his unit leaving for Germany in March; 
however, in light of this newspaper article, he may be 
confused about the year.  Either way, no search of morning 
reports for the period of January 1, 1955, through February 
28, 1955, or January 1, 1956, through February 28, 1956, has 
been completed as of yet.  

Regarding the veteran's claimed treatment for his back in 
Munich, Germany, the Board asked the AOJ to make appropriate 
attempts to obtain any clinical treatment records; no records 
were requested.  After careful review of the record, the 
Board finds that the claims file contains sufficient evidence 
to identify and request these records.  As such, a remand is 
necessary to make reasonable efforts to obtain these missing 
service medical records in accordance with the January 2005 
remand directives.  Id.

The veteran indicated that he was hospitalized for two weeks 
at the Army Division Hospital in Munich, Germany and, that 
following his release, he returned stateside two weeks later.  
See Notice of Disagreement dated in August 2003.  The 
veteran's DD-214 reflects that he served overseas for 1 year, 
6 months, and 20 days.  Using the information provided in the 
newspaper articles that indicate the veteran went overseas in 
March 1955 or 1956, it stands to reason that the veteran was 
hospitalized in Munich in or around September/October 1956 or 
1957.  Since the veteran has identified the facility where he 
was hospitalized, the Board finds that a search should be 
conducted by the NPRC for clinical records, including 
hospitalization records, pertaining to the veteran for the 
two periods of time identified above.

The AOJ sent a request to NARA in August 2006, in compliance 
with the January 2005 remand directives, asking for any sick 
call logs (morning reports) for the veteran for the period 
from October 1954 to October 1957.  In October 2006, a letter 
was received from the NPRC accompanied by a copy of the 
August 2006 letter to NARA and a copy of the May 2006 
negative reply regarding morning reports for the period from 
October 1956 to October 1957.  It appears that NARA forwarded 
the AOJ's August 2006 to the NPRC.  The October 2006 letter 
from the NPRC indicates that NARA is responsible for storing 
and researching Staff Daily Journals (24-hour record of unit 
activities), among other things, and not morning reports.  

The Board notes that the January 2005 Board remand did not 
direct the AOJ to request a search of Staff Daily Journals.  
However, as such records may contain information regarding 
the veteran's initial back injury and subsequent treatment 
for back complaints, it concludes that NARA should be 
contacted and asked to search these records.  Specifically, 
NARA is directed to search the veteran's unit records (the 
11th Airborne Division) for any reference to treatment for 
back injury/complaints for the periods from January 1, 1955, 
to February 28, 1955; from January 1, 1956, to February 28, 
1956; from September 1, 1956, to October 31, 1956; and from 
September 1, 1957, to October 2, 1957.

Finally, the Board directed the AOJ to obtain the veteran's 
Army Reserve records, including a 1962 physical examination, 
from the appropriate source(s).  The record reflects that a 
request was sent in August 2006 to the U.S. Army Human 
Resources Command in St. Louis, Missouri for any service 
records pertaining to the veteran, including a 1962 physical 
examination.  No reply, negative or positive was received.  
Pursuant to 38 C.F.R. § 3.159(c)(2) (2007), VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  Requests will stop only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
In the present case, there is no indication in the claims 
file that the veteran's records from the Army Reserves are 
unavailable.  Therefore, the Board finds that additional 
requests should be made for these records until it is clear 
that such records do not exist or that further efforts would 
be futile.  Id.

The Board notes that the veteran indicated that he had been 
treated at the Tuskegee VA Medical Center (MC) for the period 
from 2000 through 2002.  See Written Statement received in 
August 2002.  However, records in the claims file from the 
Tuskegee VAMC only date back to January 2001.  Since records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file, the Board concludes that the AOJ should obtain any 
outstanding VA treatment records from the Tuskegee VAMC for 
the period from January 2001 through December 2001.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  Dingess held 
that VA must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Contact the NPRC and request that a 
search be conducted of sick call logs 
(morning reports) for the 11th Airborne 
Division for any information pertaining to 
the veteran and treatment for an injury, 
including back complaints, for the periods 
from January 1, 1955, to February 28, 
1955; and from January 1, 1956, to 
February 28, 1956.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Contact the NPRC and request that a 
search be conducted for clinical records 
pertaining to the veteran at the Army 
Division Hospital in Munich, Germany for 
the periods from September 1, 1956, to 
October 31, 1956; and from September 1, 
1957, to October 2, 1957.  The Board notes 
that the records may be located under the 
name of the facility, and not the veteran.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  Contact NARA and request that a search 
be conducted of Staff Daily Journals for 
the 11th Airborne Division for any 
information pertaining to the veteran and 
treatment for an injury, including back 
complaints, for the periods from January 
1, 1955, to February 28, 1955; from 
January 1, 1956, to February 28, 1956; 
from September 1, 1956, to October 31, 
1956; and from September 1, 1957, to 
October 2, 1957.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

5.  Request any outstanding service 
medical records associated with the 
veteran's period of service with the Army 
Reserves, to include a 1962 physical 
examination conducted at Fort Benning, 
Georgia.  Such request should include a 
follow-up request to the August 2006 
letter to the U.S. Army Human Resources 
Command in St. Louis, Missouri.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

6.  Obtain any VA treatment records from 
the Tuskegee VAMC for the period from 
January 1, 2000, through December 31, 
2000.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

7.  If the AOJ is unable to obtain any of 
the relevant records sought, it should 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



